Exhibit 10.10

 

AMENDED AND RESTATED PLEDGE OF SHARES OF BENEFICIAL INTEREST AGREEMENT

(LEASE NO. 2)

 

THIS AMENDED AND RESTATED PLEDGE OF SHARES OF BENEFICIAL INTEREST AGREEMENT
(this “Agreement”) is made and given as of June 30, 2008 by FSQ, INC., a
Delaware corporation and FS TENANT HOLDING COMPANY TRUST, a Maryland business
trust (collectively, the “Pledgors”), for the benefit of CCC FINANCING I TRUST,
a Maryland business trust, CCC OF KENTUCKY TRUST, a Maryland business trust, CCC
OHIO HEALTHCARE TRUST, a Maryland business trust, CCC PUEBLO NORTE TRUST, a
Maryland business trust, CCC INVESTMENTS I, L.L.C., a Delaware limited liability
company, CCCP SENIOR LIVING LLC, a Delaware limited liability company, CCDE
SENIOR LIVING LLC, a Delaware limited liability company, CCFL SENIOR LIVING LLC,
a Delaware limited liability company, CCOP SENIOR LIVING LLC, a Delaware limited
liability company, CCSL SENIOR LIVING LLC, a Delaware limited liability company,
LTJ SENIOR COMMUNITIES LLC, a Delaware limited liability company, CCC FINANCING
LIMITED, L.P., a Delaware limited partnership, CCC RETIREMENT COMMUNITIES II,
L.P., a Delaware partnership, HRES1 PROPERTIES TRUST, a Maryland real estate
investment trust, LEISURE PARK VENTURE LIMITED PARTNERSHIP, a Delaware limited
partnership, and PANTHER HOLDINGS LEVEL I, L.P., a Delaware limited partnership
(together with its respective successors and assigns, collectively, the “Secured
Parties”).

 

W I T N E S S E T H:

 

WHEREAS, FS Tenant Holding Company Trust, a Maryland business trust, and FS
Tenant Pool III Trust, a Maryland business trust (collectively, “Sunrise
Tenant”), and certain Entities comprising the Secured Parties, are parties to
that certain Amended Master Lease Agreement, dated as of January 11, 2002, as
the same has been amended to date (as so amended, the “Original Sunrise Lease”);
and

 

WHEREAS, the Pledgors and certain Entities comprising the Secured Parties are
parties to that certain Pledge of Shares of Beneficial Interest Agreement, dated
as of January 11, 2002 (the “Original Sunrise Pledge Agreement”), executed in
connection with the Original Sunrise Lease; and

 

WHEREAS, FS Commonwealth LLC, a Maryland limited liability company, and FS
Patriot LLC, a Maryland limited liability company (collectively, “Rehab Tenant”,
and together with Sunrise Tenant, collectively, “Tenant”), and HRES1 Properties
Trust

 

--------------------------------------------------------------------------------


 

(“HRES1”), are parties to that certain Amended and Restated Master Lease
Agreement, dated as of October 1, 2006, as the same has been amended to date (as
so amended, the “Original Rehabilitation Hospital Lease”, and together with the
Original Sunrise Lease, collectively, the “Original Leases”).

 

WHEREAS, FSQ, Inc. and HRES1 are parties to that certain Amended and Restated
Pledge Agreement, dated as of October 1, 2006 (the “Original Rehab Pledge
Agreement”, and together with the Original Sunrise Pledge Agreement,
collectively, the “Original Pledge Agreements”), executed in connection with the
Original Rehabilitation Hospital Lease; and

 

WHEREAS, the Secured Parties and Tenant are amending, restating and
consolidating the Original Leases into a single lease which shall be named the
Amended and Restated Master Lease Agreement (Lease No. 2), (the “Amended Lease
No. 2”);

 

WHEREAS, the Pledgors currently own all of the outstanding shares of beneficial
interest in Tenant and are wholly-owned subsidiaries of Five Star Quality
Care, Inc. (the “Guarantor”); and

 

WHEREAS, the Pledgors and the Secured Parties wish to amend, restate and
consolidate the Original Pledge Agreements, subject to and upon the terms and
conditions herein set forth;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Pledgors and the Secured Parties agree that the
Original Pledge Agreements are hereby amended, restated and consolidated,
effective as of the date hereof, to read as follows:

 

Section 1.  Certain Terms.  Capitalized terms used and not otherwise defined in
this Agreement shall have the meanings ascribed to such terms in the Amended
Lease No. 2.  The Amended Lease No. 2 and the other Incidental Documents are
herein collectively referred to as the “Transaction Documents”.

 

Section 2.  Pledge.  The Pledgors hereby pledge to the Secured Parties all of
the shares of beneficial interests in each of the Entities comprising Tenant
(the “Pledged Interests”) and all other shares of beneficial interest in each of
the Entities comprising Tenant in which the Pledgors may have rights from time
to time and any other securities or other investment property and other
collateral of the Pledgors now owned or hereafter acquired which under this
Agreement are required to be

 

2

--------------------------------------------------------------------------------


 

pledged to the Secured Parties, and in each case, all certificates representing
such Pledged Interests or other investment property or collateral, and all
rights, options, warrants, stock or other securities or other property which may
hereafter be received, receivable or distributed in respect of the Pledged
Interests, together with all proceeds of the foregoing, including, without
limitation, all dividends, cash, notes, securities or other property from time
to time acquired, receivable or otherwise distributed in respect of, or in
exchange for, the foregoing, (the Pledged Interests and any additional
securities or collateral pledged hereunder, collectively, the “Pledged
Collateral”), and the Pledgors hereby grant to the Secured Parties a security
interest in all of the Pledged Collateral and the proceeds thereof as security
for the due and punctual payment and performance of the Secured Obligations (as
hereinafter defined).

 

The Pledgors have delivered to and deposited with the Secured Parties any and
all certificates or other instruments representing the Pledged Collateral and
undated trust share powers endorsed in blank, as security for the payment and
performance of all of the Secured Obligations.  If in the future any Pledgor
possesses or controls any other certificates or other instruments representing
the Pledged Collateral, such Pledgor shall immediately and without notice
deliver the same to the Secured Parties together with undated trust share powers
endorsed in blank, as security for the payment and performance of all of the
Secured Obligations.

 

Section 3.  Secured Obligations.  For purposes of this Agreement, the term
“Secured Obligations” shall mean the payment and performance of each and every
obligation of Tenant and the Guarantor under the Transaction Documents or
relating thereto, whether now existing or hereafter arising, and including,
without limitation, the payment of the full amount of the Rent payable under the
Amended Lease No. 2.

 

Section 4.  Representations of the Pledgors.  Each Pledgor covenants that the
Pledged Interests are duly and validly pledged to the Secured Parties in
accordance with law and such Pledgor shall warrant and defend the Secured
Parties’ right, title and security interest in and to the Pledged Interests
against the claims and demands of all persons whomsoever. Each Pledgor
represents and warrants to the Secured Parties that such Pledgor has good and
marketable title to all the Pledged Interests pledged by it hereunder, free and
clear of all claims, mortgages, pledges, liens, security interests and other
encumbrances of every nature whatsoever; that the Pledged

 

3

--------------------------------------------------------------------------------


 

Interests are not subject to any restriction on transfer contained in the
Declarations of Trust, Certificates of Formation, Limited Liability Company
Agreements or any other charter documents of any of the Entities comprising
Tenant or in any agreement or instrument to which any of the Entities comprising
Tenant or such Pledgor is a party or by which any of the Entities comprising
Tenant or such Pledgor is bound which would prohibit or restrict the pledge of
the Pledged Interests hereunder or the disposition thereof upon default
hereunder; that all of the Pledged Interests have been duly and validly issued
and are fully paid for and nonassessable; and that the Pledged Interests
constitute all of the presently issued and outstanding shares of the beneficial
interests of each of the Entities comprising Tenant.

 

Section 5.  Covenants of the Pledgors.  Each Pledgor hereby covenants and agrees
that it shall not sell, convey or otherwise dispose of any of the Pledged
Collateral nor create, incur or permit to exist any pledge, mortgage, lien,
charge, encumbrance or any security interest whatsoever with respect to any of
the Pledged Collateral or the proceeds thereof, other than the liens on and
security interests in the Pledged Collateral created hereby.  Each Pledgor
further covenants and agrees that it shall not consent to or approve the
admission of any new member in any of the Entities comprising Tenant.  Each
Pledgor further covenants and agrees that, until the Secured Obligations are
paid in full, such Pledgor shall not change the state of its organization or its
name without providing the Secured Parties with thirty (30) days’ prior written
notice and making all filings and taking all such other actions as the Secured
Parties determine are necessary or appropriate to continue or perfect the
security interest granted hereunder.

 

Section 6.  Filing of Financing Statements, Etc.  Each Pledgor authorizes the
Secured Parties to file from time to time one or more financing statements
describing the Pledged Collateral. Each Pledgor will cooperate with the Secured
Parties at their request from time to time in obtaining control agreements in
form and substance reasonably satisfactory to the Secured Parties with respect
to any collateral investment property, deposit accounts, or other Pledged
Collateral as to which the Secured Parties determine such agreements are
necessary or appropriate to perfect the security interest granted hereunder.

 

Section 7.  Distributions, Etc.  Upon the dissolution, winding up, liquidation
or reorganization of any Entity comprising Tenant, whether in bankruptcy,
insolvency or

 

4

--------------------------------------------------------------------------------


 

receivership proceedings or upon an assignment for the benefit of creditors or
any other marshalling of the assets and liabilities of any Entity comprising
Tenant, if any sum shall be paid or any property shall be distributed upon or
with respect to any of the Pledged Collateral, such sum shall be paid over to
the Secured Parties, to be held as collateral security for the Secured
Obligations.  If any dividend shall be declared on any of the Pledged Collateral
(excluding cash dividends), or any share of beneficial interest or fraction
thereof shall be issued pursuant to any split of beneficial interests involving
any of the Pledged Collateral, or any distribution of capital shall be made on
any of the Pledged Collateral, or any property shall be distributed upon or with
respect to the Pledged Collateral pursuant to recapitalization or
reclassification of the capital of any Entity comprising Tenant, the shares or
other property so distributed shall be delivered to the Secured Parties to be
held as collateral security for the Secured Obligations.

 

Section 8.  Event of Default.  For purposes of this Agreement, the term “Event
of Default” shall mean (a) the occurrence of an Event of Default under the
Transaction Documents; (b) the failure of the Guarantor to comply with any of
its covenants or obligations under any Guaranty and the continuation thereof for
a period of ten (10) Business Days after written notice thereof; (c) the failure
of any Pledgor to comply with any of its covenants or obligations under this
Agreement and the continuation thereof for a period of ten (10) Business Days
after written notice thereof; or (d) any representation or warranty contained
herein or made by any Pledgor in connection herewith shall prove to have been
false or misleading in any material respect when made.

 

Section 9.  Remedies.  (a) Upon the occurrence and during the continuance of an
Event of Default, the Secured Parties may cause all or any of the Pledged
Collateral to be transferred into its name or into the name of its nominee or
nominees, subject to the provisions of the Uniform Commercial Code or other
applicable law.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Parties shall be entitled to exercise the voting power with
respect to the Pledged Collateral, to receive and retain, as collateral security
for the Secured Obligations, any and all dividends or other distributions at any
time and from time to time declared or made upon any of the Pledged Collateral,
and to exercise any and all such rights of payment, conversion, exchange,
subscription or any other rights, privileges or options pertaining to the

 

5

--------------------------------------------------------------------------------


 

Pledged Collateral as if it were the absolute owner thereof, including, without
limitation, all such rights under the Declarations of Trust, Certificates of
Formation, Limited Liability Company Agreements or any other charter documents
of any Entity comprising Tenant, and further including, without limitation, the
right to exchange, at its discretion, any and all of the Pledged Collateral upon
the merger, consolidation, reorganization, recapitalization or other
readjustment of such Entity, upon the exercise of any such right, privilege or
option pertaining to the Pledged Collateral, and in connection therewith, to
deposit and deliver any and all of the Pledged Collateral with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Secured Parties may determine.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Parties shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code or other applicable law and
shall have the right to sell, resell, assign and deliver all or any of the
Pledged Collateral in one or more parcels at any exchange or broker’s board or
at public or private sale.  The Secured Parties shall give the Pledgors at least
ten (10) days’ prior written notice of the time and place of any public sale
thereof or of the time after which any private sale or any other intended
disposition thereof is to be made.  Any such notice shall be deemed to meet any
requirement hereunder or under any applicable law (including the Uniform
Commercial Code) that reasonable notification be given of the time and place of
such sale or other disposition.  Such notice may be given without any demand of
performance or other demand, all such demands being hereby expressly waived by
the Pledgors to the extent permitted by applicable law.  All such sales shall be
at such commercially reasonable price or prices as the Secured Parties shall
deem best and either for cash or on credit or for future delivery (without
assuming any responsibility for credit risk).  At any such sale or sales, the
Secured Parties may purchase any or all of the Pledged Collateral to be sold
thereat upon such terms as the Secured Parties may deem best.  Upon any such
sale or sales, the Pledged Collateral so purchased shall be held by the
purchaser absolutely free from any claims or rights of any kind or nature of any
Pledgor, including any equity of redemption and any similar rights, all such
equity of redemption and any similar rights being hereby expressly waived and
released by such Pledgor to the extent permitted by applicable law.  In the
event any consent, approval or authorization of any governmental agency will be
necessary to effectuate any such sale or sales, such Pledgor shall execute, and
hereby agree to cause the

 

6

--------------------------------------------------------------------------------


 

applicable Entity comprising Tenant to execute, all such applications or other
instruments as may be required.  The proceeds of any such sale or sales,
together with any other additional collateral security at the time received and
held hereunder, shall be received and applied:  first, to the payment of all
costs and expenses of such sale, including attorneys’ fees; and second, to the
payment of the Secured Obligations in such order of priority as the Secured
Parties shall determine; and any surplus thereafter remaining shall be paid to
such Pledgor or to whomever may be legally entitled thereto (including, if
applicable, any subordinated creditor of such Pledgor).

 

Each Pledgor recognize that the Secured Parties may be unable to effect a public
sale of all or a part of the Pledged Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, and may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such Pledged Collateral for
their own accounts, for investment and not with a view to the distribution or
resale thereof.  Each Pledgor agrees that private sales so made may be at prices
and upon other terms less favorable to the seller than if such Pledged
Collateral were sold at public sales, and that the Secured Parties shall have no
obligation to delay sale of any such Pledged Collateral for the period of time
necessary to permit such Pledged Collateral to be registered for public sale
under the Securities Act of 1933. Each Pledgor agrees that private sales made
under the foregoing circumstances may be deemed to have been made in a
commercially reasonable manner.  Nothing herein shall be deemed to require any
Pledgor to effect a registration of the Pledged Collateral under the Securities
Act of 1933.

 

(d)           Upon the occurrence and during the continuance of any Event of
Default, the Secured Parties, in their discretion, may demand, sue for and/or
collect any money or property at any time due, payable or receivable, to which
it may be entitled hereunder, on account of or in exchange for any of the
Pledged Collateral.  Upon the occurrence and during the continuance of any Event
of Default, the Secured Parties shall further have the right, for and in the
name, place and stead of each Pledgor, to execute endorsements, assignments, or
other instruments of conveyance or transfer with respect to all or any of the
Pledged Collateral.

 

(e)           The Secured Parties shall not be obligated to do any of the acts
hereinabove authorized and in the event that the Secured Parties elect to do any
such act, the Secured Parties

 

7

--------------------------------------------------------------------------------


 

shall not be responsible to any Pledgor, other than for gross negligence or
willful misconduct.

 

(f)            The Secured Parties shall have no obligation to marshal any
assets in favor of any Pledgor, or against or in payment of the Secured
Obligations or any other obligation owed to the Secured Parties by any Pledgor
or any other person.

 

Section 10.  Rights of Secured Parties.  No course of dealing between any
Pledgor and the Secured Parties nor any failure to exercise, nor any delay in
exercising, on the part of the Secured Parties, any right, power or privilege
hereunder or under any of the Secured Obligations, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.  The rights and remedies
herein provided and provided under any of the Secured Obligations are cumulative
and are in addition to, and not exclusive of, any rights or remedies provided by
law, including, without limitation, the rights and remedies of the Secured
Parties under the Uniform Commercial Code.

 

Section 11.  Assignment, Etc.  No waiver by the Secured Parties or by any other
holder of Secured Obligations of any default shall be effective unless in
writing nor operate as a waiver of any other default or of the same default on a
future occasion.  In the event of a sale or assignment by the Secured Parties of
its interests under the Transaction Documents, the Secured Parties may assign or
transfer its rights and interests under this Agreement in whole or in part to
the purchaser or assignee of such interests, whereupon such purchaser or
purchasers shall become vested with all of the powers and rights given to the
Secured Parties hereunder, and the Secured Parties shall thereafter be forever
released and fully discharged from any liability or responsibility thereafter
arising hereunder with respect to the rights and interests so assigned.

 

Section 12.  Duty of Secured Parties.  Beyond the exercise of reasonable care to
assure the safe custody of the Pledged Collateral while held hereunder, the
Secured Parties shall have no duty or liability to collect any sums due in
respect thereof or to protect or preserve rights pertaining thereto, and shall
be relieved of all responsibility for the Pledged Collateral upon surrendering
the same to the Pledgors.

 

Section 13.  Waivers, Etc.  To the extent permitted by applicable law, each
Pledgor, on its own behalf and on behalf of

 

8

--------------------------------------------------------------------------------


 

its successors and assigns, hereby waive presentment, demand, payment, notice of
dishonor, protest and, except as otherwise provided herein, all other demands
and notices in connection with this Agreement or the enforcement of the rights
of the Secured Parties hereunder or in connection with any Secured Obligations. 
The Secured Parties may release, supersede, exchange or modify any collateral
security it may from time to time hold and release, surrender or modify the
liability of any third party without giving notice hereunder to the Pledgors. 
The Secured Parties shall be under no duty to exhaust their rights against any
such collateral security or any such third party before realizing on the Pledged
Collateral.  Such modifications, changes, renewals, releases or other actions
shall in no way affect any Pledgor’s obligations hereunder.

 

Each Pledgor further waive any right it may have under the Constitution of the
Commonwealth of Massachusetts (or under the constitution of any other state in
which any of the Pledged Collateral may be located), or under the Constitution
of the United States of America, to notice (except for notice specifically
required hereby) or to a judicial hearing prior to the exercise of any right or
remedy provided by this Agreement to the Secured Parties, and waives its rights,
if any, to set aside or invalidate any sale duly consummated in accordance with
the foregoing provisions hereof on the grounds (if such be the case) that the
sale was consummated without a prior judicial hearing. EACH PLEDGOR’S WAIVERS
UNDER THIS SECTION 13 HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY
AND AFTER SUCH PLEDGOR HAS BEEN APPRISED AND COUNSELED BY ITS ATTORNEYS AS TO
THE NATURE THEREOF AND ITS POSSIBLE ALTERNATIVE RIGHTS.

 

Section 14.  Further Assurances as to Collateral; Attorney-in-Fact.  From time
to time hereafter, each Pledgor shall execute and deliver, or will cause to be
executed and delivered, such additional instruments, certificates or documents
(including, without limitation, financing statements, renewal statements,
collateral assignments and other security documents), and shall take all such
actions, as the Secured Parties may reasonably request, for the purposes of
implementing or effectuating the provisions of this Agreement or of more fully
perfecting or renewing the Secured Parties’ rights with respect to the Pledged
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
such Pledgor which may be deemed to be a part of the Pledged Collateral)
pursuant hereto and thereto.  The Secured Parties are hereby appointed the
attorney-in-fact, with full power of substitution, of each Pledgor for the
purpose of carrying out

 

9

--------------------------------------------------------------------------------


 

the provisions of this Agreement and taking any action, including, without
limitation, executing, delivering and filing applications, certificates,
instruments and other documents and papers with governmental authorities, and
executing any instruments, including without limitation, assignments,
conveyances and transfers which are required to be taken or executed by such
Pledgor under this Agreement, on its behalf and in its name which appointment is
coupled with an interest, is irrevocable and durable and shall survive the
subsequent dissolution, disability or incapacity of such Pledgor.

 

Section 15.  Notices.  (a) Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately given if in writing and the same shall be
delivered either in hand, by telecopier with electronic confirmation of receipt,
or by mail or Federal Express or similar expedited commercial carrier, addressed
to the recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

 

(b)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
electronic confirmation of receipt, in the case of a notice by telecopier, and,
in all other cases, upon the date of receipt or refusal, except that whenever
under this Agreement a notice is either received on a day which is not a
Business Day or is required to be delivered on or before a specific day which is
not a Business Day, the day of receipt or required delivery shall automatically
be extended to the next Business Day.

 

(c)           All such notices shall be addressed,

 

if to the Secured Parties to:

 

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

10

--------------------------------------------------------------------------------


 

if to the Pledgors to:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

[Telecopier No. (617) 796-8385]

 

(d)           By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America or to such other address as the party to whom such notice is directed
may have designated in writing to the other parties hereto.

 

Section 16.  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, and the term “Secured Parties” shall be deemed to include any other
holder or holders of any of the Secured Obligations.  Where the context so
permits or requires, terms defined herein in the singular number shall include
the plural, and in the plural number, the singular.  This Agreement may be
executed in any number of counterparts and by the different parties on separate
counterparts, each of which, when so executed and delivered, shall be an
original and all of which shall together constitute one and the same agreement.

 

Section 17.  Appointment of Agent for Secured Parties.  Each of the Secured
Parties hereby appoints CCC Financing I Trust as its agent for the following
purposes under this Agreement (including, without limitation, the full power and
authority to act of the Secured Parties’ behalf for such purposes): (i) to give
or receive notices, demands, claims and other communications on behalf of the
Secured Parties under this Agreement and (ii) to receive and hold any and all
certificates or other instruments representing the Pledged Collateral which are
to be delivered from time to time by the Pledgors to the Secured Parties in
accordance with the terms and conditions of this Agreement.

 

Section 18.  Reinstatement.  This Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time any amount received by the
Secured Parties in respect of the Pledged Collateral is rescinded or must
otherwise be

 

11

--------------------------------------------------------------------------------


 

restored or returned by the Secured Parties upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Pledgors or upon the
appointment of any intervenor or conservator of, or trustee or similar official
for any Pledgor or any substantial part of its or property, or otherwise, all as
though such payments had not been made.

 

Section 19.  Restrictions on Transfer.  To the extent that any restrictions
imposed by the Declarations of Trust, Certificates of Formation, Limited
Liability Company Agreements or any other charter documents of any Entity
comprising Tenant or any other document or instrument would in any way affect or
impair the pledge of the Pledged Collateral hereunder or the exercise by the
Secured Parties of any right granted hereunder including, without limitation,
the right of the Secured Parties to dispose of the Pledged Collateral upon the
occurrence of any Event of Default, each Pledgor hereby waives such
restrictions, and each Pledgor hereby agrees that it will take any action which
the Secured Parties may reasonably request in order that the Secured Parties may
obtain and enjoy the full rights and benefits granted to the Secured Parties by
this Agreement free of any such restrictions.

 

Section 20.  Applicable Law.  This Agreement and any other instruments executed
and delivered to evidence, complete or perfect the transactions contemplated
hereby and thereby shall be interpreted, construed, applied and enforced in
accordance with the laws of the Commonwealth of Massachusetts applicable to
contracts between residents of Massachusetts which are to be performed entirely
within Massachusetts regardless of (i) where any such instrument is executed or
delivered; or (ii) where any payment or other performance required by any such
instrument is made or required to be made; or (iii) where any breach of any
provision of any such instrument occurs, or any cause of action otherwise
accrues; or (iv) where any action or other proceeding is instituted or pending;
or (v) the nationality, citizenship, domicile, principal place of business, or
jurisdiction of organization or domestication of any party; or (vi) whether the
laws of the forum jurisdiction otherwise would apply the laws of a jurisdiction
other than the Commonwealth of Massachusetts; or (vii) any combination of the
foregoing.

 

Section 21.  Arbitration.  The Secured Parties or any Pledgor may elect to
submit any dispute hereunder that has an amount in controversy in excess of
$250,000 to arbitration hereunder.  Any such arbitration shall be conducted in
Boston, Massachusetts in accordance with the Commercial Arbitration Rules of the
American Association then pertaining and the

 

12

--------------------------------------------------------------------------------


 

decision of the arbitrators with respect to such dispute shall be binding, final
and conclusive on the parties.

 

In the event the Secured Parties or any Pledgor shall elect to submit any such
dispute to arbitration hereunder, the Secured Parties and such Pledgor shall
each appoint and pay all fees of a fit and impartial person as arbitrator with
at least ten (10) years’ recent professional experience in the general subject
matter of the dispute.  Notice of such appointment shall be sent in writing by
each party to the other, and the arbitrators so appointed, in the event of their
failure to agree within thirty (30) days after the appointment of the second
arbitrator upon the matter so submitted, shall appoint a third arbitrator.  If
either the Secured Parties or any Pledgor shall fail to appoint an arbitrator,
as aforesaid, for a period of twenty (20) days after written notice from the
other party to make such appointment, then the arbitrator appointed by the party
having made such appointment shall appoint a second arbitrator and the two (2)
so appointed shall, in the event of their failure to agree upon any decision
within thirty (30) days thereafter, appoint a third arbitrator.  If such
arbitrators fail to agree upon a third arbitrator within forty five (45) days
after the appointment of the second arbitrator, then such third arbitrator shall
be appointed by the American Arbitration Association from its qualified panel of
arbitrators, and shall be a person having at least ten (10) years’ recent
professional experience as to the subject matter in question.  The fees of the
third arbitrator and the expenses incident to the proceedings shall be borne
equally between the Secured Parties and the Pledgor, unless the arbitrators
decide otherwise.  The fees of respective counsel engaged by the parties, and
the fees of expert witnesses and other witnesses called for the parties, shall
be paid by the respective party engaging such counsel or calling or engaging
such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Secured Parties and
one to the Pledgor.  A judgment of a court of competent jurisdiction may be
entered upon the award of the arbitrators in accordance with the rules and
statutes applicable thereto then obtaining.

 

The Secured Parties and each Pledgor acknowledge and agree that, to the extent
any such dispute shall involve any Manager and be subject to arbitration
pursuant to such Manager’s Management Agreement, the Secured Parties and such
Pledgor shall

 

13

--------------------------------------------------------------------------------


 

cooperate to consolidate any such arbitration hereunder and under such
Management Agreement into a single proceeding.

 

Section 22.  Severability.  In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, but this Agreement
shall be reformed and construed and enforced to the maximum extent permitted by
applicable law.

 

Section 23.  Entire Contract.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and shall
supersede and take the place of any other instruments purporting to be an
agreement of the parties hereto relating to the subject matter hereof.

 

Section 24.  Headings; Counterparts.  Headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.  This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument, and in pleading or proving any provision of this Agreement, it shall
not be necessary to produce more than one of such counterparts.

 

Section 25.  NONLIABILITY OF TRUSTEES.  THE DECLARATIONS OF TRUST ESTABLISHING
CERTAIN ENTITIES COMPRISING THE SECURED PARTIES, COPIES OF WHICH, TOGETHER WITH
ALL AMENDMENTS THERETO (COLLECTIVELY, THE “DECLARATIONS”), ARE DULY FILED WITH
THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDE
THAT THE NAMES OF SUCH ENTITIES REFER TO THE TRUSTEES UNDER SUCH DECLARATIONS
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH ENTITIES SHALL BE HELD
TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, SUCH ENTITIES.  ALL PERSONS DEALING WITH SUCH ENTITIES, IN ANY WAY,
SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITIES FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

Section 26.  Original Pledge Agreements.  The Pledgors and the Secured Parties
acknowledge and agree that this Agreement amends and restates the Original
Pledge Agreements in their entirety with respect to the Pledged Collateral and
that this Agreement shall govern the rights and obligations of the Pledgors and
the Secured Parties with respect to the Pledged Collateral from and after the
date of this Agreement. 

 

14

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Original Pledge Agreements shall continue to
govern the rights and obligations of the Pledgors and the Secured Parties with
respect to the Pledged Collateral prior to the date of this Agreement.

 

[Remainder of page intentionally blank.]

 

15

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal as of the date above first written.

 

 

 

PLEDGOR:

 

 

 

 

FSQ, INC.

 

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

 

 

 

 

 

 

FS TENANT HOLDING COMPANY TRUST

 

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

 

 

 

 

 

 

SECURED PARTIES:

 

 

 

 

CCC FINANCING I TRUST,

 

CCC OF KENTUCKY TRUST,

 

CCC OHIO HEALTHCARE TRUST,

 

CCC PUEBLO NORTE TRUST

 

CCC INVESTMENTS I, L.L.C.,

 

CCCP SENIOR LIVING LLC,

 

CCDE SENIOR LIVING LLC,

 

CCFL SENIOR LIVING LLC,

 

CCOP SENIOR LIVING LLC,

 

CCSL SENIOR LIVING LLC,

 

LTJ SENIOR COMMUNITIES LLC

 

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

Treasurer and Chief Financial
Officer of each of the foregoing
entities

 

--------------------------------------------------------------------------------


 

 

CCC FINANCING LIMITED, L.P.

 

 

 

 

 

 

 

By:

CCC RETIREMENT TRUST,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

 

Richard A. Doyle

 

 

 

Treasurer and Chief Financial
Officer

 

 

 

 

 

 

 

CCC RETIREMENT COMMUNITIES II, L.P.

 

 

 

 

 

 

 

By:

CRESTLINE VENTURES LLC,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

 

Richard A. Doyle

 

 

 

Treasurer and Chief Financial
Officer

 

 

 

 

 

 

 

HRES1 PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

Treasurer and Chief Financial
Officer

 

 

 

 

 

 

 

LEISURE PARK VENTURE LIMITED
PARTNERSHIP

 

 

 

 

By:

CCC LEISURE PARK CORPORATION,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

 

Richard A. Doyle

 

 

 

Treasurer and Chief Financial
Officer

 

--------------------------------------------------------------------------------


 

 

PANTHER HOLDINGS LEVEL I, L.P.

 

 

 

 

By:

PANTHER GENPAR TRUST,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

 

Richard A. Doyle

 

 

 

Treasurer and Chief Financial
Officer

 

--------------------------------------------------------------------------------